DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, propylene glycol monocaprylate, medium chain triglycerides of caprylic and capric acids, caprylocaproyl polyoxyl-8 glycerides, pregabalin and polyacrylic acid derivatives in the reply filed on November 5 2021 is acknowledged.  Claims 1-65 are pending in the application. Claims 21-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 5 2021.   Accordingly, claims 1-20 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14 2021 was considered by the examiner.

Specification
The use of the terms transcutol P, gelucire, caproyl, labrafac and carbopol, which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  The terms are noted on at least pages 2, 6, 7, 8, 9, 25, 28, 30, 32, 33 and 35.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 3 is objected to because of the following informalities:  the abbreviation PEG (line 8) is not defined.  When an abbreviation is used in a claim set, it should be defined the first time it appears in the claims. For the purpose of examination PEG is interpreted as polyethylene glycol.  Appropriate correction is required.
s 5-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-20 have not been further treated on the merits.
It is noted that claims 3-4 while multiply dependent refer to the other claims in the alternative and do not depend from another multiple dependent claim and thus are proper.  However, claims 5-20 depend from multiply dependent claims (i.e. 3 or 4) and thus are not proper.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 as currently written is vague and indefinite.  The claim recites propylene glycol monocaprylate or any other surfactants with an HLB value 3-7.  It is unclear if the recitation “any other surfactants” applies to any structure of the surfactant or is somehow related to the propylene glycol monocaprylate.  The recitation is unclear 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation propylene glycol ester of any fatty acid, and the claim also recites such as propylene glycol monocaproate… which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 contains the trademark/trade name transcutol P and gelucire. Claim 4 contains the trademark/trade name caproyl 90.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or diethylene glycol monoethyl ether (transcutol P), mono, di and triglycerides with PEG esters of fatty acid (Gelucire), propylene glycol monocaprylate and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herb et al. (US Patent No. 5656280) in view of Salamone et al. (US Patent No. 8852648) and Gers-Barlag et al. (USPGPUB No. 20020077372), Patel et al. (US Patent No. 6309663) and Liu et al. (WO 2015118320).
Applicant Claims
	The instant application claims a microemulsion (ME), comprising: (a) a discontinuous internal phase comprising an aqueous solution encompassed within an internal emulsifier: 5(b) a continuous oil phase encompassing the internal phase; and (c) an external emulsifier encompassing the oil phase.  The instant application claims an aqueous phase surrounding the external emulsifier.   
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Herb et al. is directed to water in oil in water compositions.  Claimed is a water-in-oil-in-water multiple emulsion comprising about 40 to 99% by weight of an external aqueous phase comprising water and about 0.1 to about 15% by weight of a surfactant system and about 1 to about 60% of a primary emulsion wherein the primary emulsion contains an aqueous phase comprising a topically effective amount of a topically active compound and water, an oil phase and a surfactant phase.  The surfactant of the primary emulsion can be a silicon-free surfactant with an HLB of about 10 or less (claim discontinuous aqueous phase from a continuous aqueous phase.  The two aqueous phase can be different or identical (column 7, lines 8-15). The oil phase can comprise a volatile or nonvolatile oil phase (column 14, lines 40-41).  A variety of different oils are taught (columns 14-17).  Silicon-free nonionic surfactants having an HLB of 10 or less have a hydrophobic moiety such as a long chain alkyl group and a hydrophilic chain comprising a small number (i.e. about 1 to about 5) of ethoxy moieties (columns 17-18).  Examples of surfactants for the external aqueous phase include long chain fatty alcohols, etc. (column 22, lines 39-53).    Specific external emulsifiers include dicetyldimonium chloride, distearyldimonium chloride, dipalmitylamine, cetyl alcohol, stearyl alcohol, steareth-2, steareth-21, dioctylsodium sulfosuccinate, phosphatidylserine, phosphatidylcholine (column 22, lines 39-53).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Herb et al. teaches an oil phase which can contain a variety of different oil, an active, an emulsifier in the external phase, Herb et al. does not teach a medium chain triglyceride of caprylic and capric acids, a polyacrylate, expressly teach a microemulsion, the topically active compound is pregabalin, the internal emulsifier is 
	Salamone et al. is directed to the delivery of biologically active agent suing volatile, hydrophobic solvents.  A microemulsion is a thermodynamically stable mixtures of oil, water and surfactant.  There are three basic types: direct (oil dispersed in water), reverse (water dispersed in oil) and bicontinuous.  Microemulsions are optically clear (column 2, lines 37-58).    Double emulsions (water-in-oil-in water or oil-in-water-in-oil) are also taught (column 4, lines 32-37).  Certain diseases, such as peripheral neuropathy are difficult to control because of the pain generated.  Pregablin and uloxetine are the only two drugs that are currently approved by the FDA for treatment of diabetic peripheral neuropathy (column 8, lines 27-65).  The inclusion of pregabalin in the reverse microemulsion is claimed (claim 16).  
	Gers-Barlag et al. is directed to the process for the preparation of O/W or O/W/O emulsions.  It is taught that microemulsions are translucent (paragraph 0029).  An advantage of microemulsions is that the active compounds can be present in the dispersed phase in a considerably more finely dispersed from than in the disperse phase of macroemulsions (paragraph 0030).  Materials for the oil phase include triglycerides of capric or of caprylic acid (paragraph 0104).  Gel-forming agents such as carbopols can be included (paragraph 0086).  Carbopols are also thickeners (paragraph 0109).  
	Patel et al. teaches the HLB of a variety of surfactants.  Propylene glycol monocaprylate (Capryol 90) has a HLB of less than 10 (table 7).  
caprylocaproyl macrogol-8 glycerides (Labrasol), cetostearyl alcohol, steareth-2, steareth-21 (pages 9-10).  The composition can include one or more viscosity increasing agents such as carbopol (page 10).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., Gers-Barlag et al., Patel et al. and Liu et al. and form a microemulsion.  One skilled in the art would have been motivated to utilize a microemulsion for its optical transparency (translucent) as well as the advantage that the active can be present in the dispersed phase in a considerably more finely dispersed form as taught by Salamone et al. and Gers-Barlag et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., Gers-Barlag et al., Patel et al. and Liu et al. and utilize propylene glycol monocaprylate as the internal emulsifier in Herb et al. One skilled in the  art would have been motivated to utilize this emulsifier as Herb et al. teaches a non-silicone emulsifier with an HLB of less than 10 can be utilized and Patel et al. teaches propylene glycol monocaprylate has an HLB of less than 10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., Gers-Barlag et al., Patel et al. and Liu et al. and utilize caprylocaproyl polyoxyl-8 glycerides as the external emulsifier.  One skilled in the art would have been motivated to replace the expressly taught external emulsifiers of Herb et al. with caprylocaproyl polyoxyl-8 glycerides as all are taught as suitable surfactants in multiple emulsions as taught by Liu et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., Gers-Barlag et al., Patel et al. and Liu et al. and utilize pregabalin as the active compound.  One skilled in the art would have been motivated to utilize this drug as it is one of only two drugs known to treat diabetic peripheral neuropathy as taught by Salamone et al.  Since Salamone et al. teaches the use of this drug in double emulsions there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herb et al., Salamone et al., Gers-Barlag et al., Patel et al. and Liu et al. and utilize carbopol (polyacrylic acid derivatives) in the composition.  One skilled in the art would have been motivated to 
Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616